    Case: 1:20-cv-00517-MWM Doc #: 1 Filed: 07/02/20 Page: 1 of 21 PAGEID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO



 SWEARINGEN SMILES LLC, and
 ELEISHA J NICKOLES DDS, on behalf of
 themselves and all others similarly situated,            Case No. _______________________

                                Plaintiffs,
        vs.

 THE CINCINNATI INSURANCE
 COMPANY; THE CINCINNATI
 CASUALTY COMPANY; and THE
 CINCINNATI INDEMNITY COMPANY,

                                Defendants.


                                CLASS ACTION COMPLAINT

       Plaintiffs, SWEARINGEN SMILES LLC (“Swearingen”) and ELEISHA J NICKOLES

DDS (“Nickoles,” or collectively with Swearingen, the “Plaintiffs”) bring this Class Action

Complaint, individually, and on behalf of all others similarly situated (the “Class”), against

Defendants, THE CINCINNATI INSURANCE COMPANY, THE CINCINNATI CASUALTY

COMPANY, and THE CINCINNATI INDEMNITY COMPANY (collectively, “Cincinnati” or

“Defendant”), alleging as follows:

                                   NATURE OF THE CASE

       1.      This is a civil class action for declaratory relief and breach of contract arising from

Plaintiffs’ contracts of insurance with the Defendant.

       2.      At the direction of local, state, and/or federal authorities, and/or due to the COVID-

19 public health emergency, Plaintiff Swearingen was forced to temporarily close its dental office

beginning on March 16, 2020, and Plaintiff Nickoles was forced to temporarily close her dental
    Case: 1:20-cv-00517-MWM Doc #: 1 Filed: 07/02/20 Page: 2 of 21 PAGEID #: 2




office beginning on March 24, 2020, causing an interruption to and loss of Plaintiffs’ business

income.

       3.      Plaintiffs and the Class purchased and paid for an “all-risk” Commercial Property

Coverage insurance policy from Defendant, which provides broad property insurance coverage for

all non-excluded, lost business income, including the losses asserted here.

       4.      Plaintiffs submitted timely notices of their claims to Defendant, but Defendant has

refused to provide the purchased coverage to its insured, and has denied Plaintiffs’ claims for

benefits under the respective policies.

       5.      Defendant has similarly refused to, or will refuse to, honor its obligations under the

“all-risk” policy(ies) purchased by Plaintiffs and the other members of the putative Class of

insureds.

                                            PARTIES

       6.      Plaintiff, SWEARINGEN SMILES LLC, is a limited liability company organized

and headquartered in the State of Ohio, and is a citizen of Ohio. Swearingen operates a dentistry

practice and maintains its principal place of business at 48959 Calcutta Smithferry Road, East

Liverpool, Ohio 43920 (“Swearingen Covered Property”).

       7.      Plaintiff, ELEISHA J NICKOLES DDS, is an individual who resides in, and is a

citizen of, West Virginia. Plaintiff is a licensed West Virginia dentist who maintains an office

location at 1320 National Road, Wheeling, West Virginia 26003 (“Nickoles Covered Property”,

or, collectively with the Swearingen Covered Property, the “Covered Properties”).

       8.      Defendant, THE CINCINNATI INSURANCE COMPANY (“Cincinnati

Insurance”), is the wholly-owned subsidiary of the Cincinnati Financial Corporation, an Ohio

corporation headquartered in Fairfield, Ohio. Defendants, THE CINCINNATI CASUALTY



                                                -2-
    Case: 1:20-cv-00517-MWM Doc #: 1 Filed: 07/02/20 Page: 3 of 21 PAGEID #: 3




COMPANY (“Cincinnati Casualty”) and THE CINCINNATI INDEMNITY COMPANY

(“Cincinnati Indemnity”) are wholly-owned subsidiaries of Cincinnati Insurance. Cincinnati

Insurance, Cincinnati Casualty, and Cincinnati Indemnity are all headquartered in, and citizens of,

Ohio. According to Cincinnati Financial Corporation’s 10-K for fiscal year ending December 31,

2019, Defendant earned approximately $985,000,000 in “net written” commercial property

insurance premiums in 2019, throughout the United States.

                                           JURISDICTION

        9.       This court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

1332(d), the Class Action Fairness Act, which affords federal courts with original jurisdiction over

cases where any member of the plaintiff class is a citizen of a state different from any defendant

(i.e., so-called “minimum diversity of citizenship,”) and where the amount in controversy exceeds

$5,000,000, exclusive of interest and costs. Here, there exists minimal diversity of citizenship

because Plaintiff Nickoles (and some members of the Class) and Defendant are citizens of different

states, and the aggregated claims of the putative Class members exceed $5,000,000, exclusive of

interest and costs.

        10.      The Court has personal jurisdiction over Defendant because Defendant maintains

its principal place of business in this District.

        11.      Venue is proper in this district pursuant to 28 U.S.C. § 1391 because Defendant

resides in this District.

                                        FACTUAL BACKGROUND

              Plaintiffs Purchased an “All-Risk” Policy of Property Insurance That Broadly
                  Provides Coverage for Loss of Business Income, Among Other Things

        12.      Plaintiffs each purchased a contract of insurance from Defendant, whereby

Plaintiffs agreed to make payments (in the form of premiums) to Defendant in exchange for


                                                    -3-
    Case: 1:20-cv-00517-MWM Doc #: 1 Filed: 07/02/20 Page: 4 of 21 PAGEID #: 4




Defendant’s promise to indemnify Plaintiffs for losses at the Covered Properties, including, but

not limited to, business income losses.

       13.       Plaintiff Swearingen’s contract of insurance with Defendant bears Policy Number

ECP0526359 (the “Swearingen Policy”) and is effective for the period of February 20, 2020 to

February 20, 2022 (the “Swearingen Policy Term”). The Swearingen Policy is attached hereto

as Exhibit A.

       14.       Plaintiff Nickoles’ contract of insurance with Defendant bears Policy Number

ECP0538748 (the “Nickoles Policy”, or, collectively with the Swearingen Policy, the “Policies”)

and is effective for the period of June 1, 2019 to June 1, 2022 (the “Nickoles Policy Term”, or,

collectively with the Swearingen Policy Term, the “Policy Terms”). The Nickoles Policy is

attached hereto as Exhibit B.

       15.       Plaintiffs paid all premiums owed to Defendant under the Policies, and Defendant

accepted all such premiums from Plaintiffs.

       16.       The Policies are form policies issued by Defendant.

       17.       The Policies are “all-risk” policies, which provides the broadest property insurance

coverage available.

       18.       The Policies provide coverage for “direct ‘loss’ to Covered Property at the

‘premises’ caused by or resulting from any Covered Cause of Loss.”

       19.       The Policies define “premises” as “the Locations and Buildings described in the

Declarations.”

       20.       The Policies define “Covered Cause of Loss” as “direct ‘loss’ unless the ‘loss’ is

excluded or limited in [the Policies].”




                                                 -4-
    Case: 1:20-cv-00517-MWM Doc #: 1 Filed: 07/02/20 Page: 5 of 21 PAGEID #: 5




       21.     The Policies define “Loss” as “accidental physical loss or accidental physical

damage.”

       22.     The Policies do not define the phrase “accidental physical loss or accidental

physical damage.”

       23.     However, the use of the disjunctive “or” in the phrase “accidental physical loss or

accidental physical damage” means that coverage is triggered if either a physical loss of property

or damage to property occurs. The concepts are separate and distinct and cannot be conflated.

       24.     Physical loss of, or damage to, property may be reasonably interpreted to occur

when a covered cause of loss threatens or renders property unusable or unsuitable for its intended

purpose or unsafe for ordinary human occupancy and/or continued use.

       25.     The Policies provides Plaintiffs with, inter alia, various business income and extra

expense coverages during the respective Policy Terms.

       26.     Under the Policies, Defendant agrees to pay for the actual loss of “Business

Income” and “Rental Value” sustained by Plaintiff due to the necessary suspension of operations

caused by direct “loss” to the “premises” which are “described in the Declarations and for which

a ‘Business Income’ Limit of Insurance is shown in the Declarations.”

       27.     The Swearingen Policy describes the covered premises as “48959 Calcutta

Smithferry Road, East Liverpool, Ohio 43920-9637,” and coverage is listed for “Business Income

w/Extra Expense” with a Limit of Insurance of “12 Months ALS [Actual Loss Sustained].”

       28.     The Nickoles Policy describes the covered premises as “1320 National Road,

Wheeling, West Virginia 26003-5706,” and coverage is listed for “Business Income w/Extra

Expense” with a Limit of Insurance of “12 Months ALS [Actual Loss Sustained].”




                                               -5-
    Case: 1:20-cv-00517-MWM Doc #: 1 Filed: 07/02/20 Page: 6 of 21 PAGEID #: 6




       29.     Additional coverage is provided under the Policies for business income losses

resulting from an “action of civil authority” which prohibits access to the Covered Properties,

related to a “Covered Cause of Loss” at property other than the Covered Properties.

       30.     Members of the Class also purchased a policy of insurance from Defendant

providing for the same business income loss coverage and using the same form policy provisions.

         In Response to Covid-19, State Governments, including Ohio and West Virginia,
               Issued Sweeping Orders Shutting Down “Non-Essential” Businesses

       31.     COVID-19 has spread, and continues to spread, rapidly across the United States

and has been declared a public health emergency of international concern by the World Health

Organization. See https://www.health.harvard.edu/diseases-and-conditions/coronavirus-resource-

center (last accessed June 22, 2020).

       32.     COVID-19 is highly contagious and can be spread exponentially in the community

by persons who are symptomatic, asymptomatic or pre-symptomatic. In addition to transmission

through airborne respiratory droplets, the COVID-19 virus can physically attach to and stay on

surfaces of objects or materials for many days.

       33.     According to a study published in The New England Journal of Medicine, COVID-

19 is widely accepted as a cause of real physical loss and damage. It remains stable and

transmittable in aerosols for up to three hours, and on surfaces for up to four hours on copper, up

to 24 hours on cardboard, and up to two to three days on plastic and stainless steel. See

https://www.nih.gov/news-events/news-releases/new-coronavirus-stable-hours-surfaces           (last

accessed June 22, 2020).

       34.     Another study, published in the Journal of Hospital Infection, found: “Human

coronaviruses can remain infectious on inanimate surfaces at room temperature for up to 9 days.

At a temperature of 30°C or more the duration of persistence is shorter.” See


                                                  -6-
    Case: 1:20-cv-00517-MWM Doc #: 1 Filed: 07/02/20 Page: 7 of 21 PAGEID #: 7




https://www.inverse.com/science/coronavirus-4-studies-explain-how-covid-19-sticks-to-surfaces

(last accessed June 22, 2020).

       35.     With respect to dentistry practices, like Plaintiffs’ businesses, COVID-19 poses a

particular threat.    Most procedures performed by dentists have the potential for creating

contaminated aerosols and splatter. Journal of Clinical & Diagnostic Research, Aerosols How

Dangerous      They     Are   in   Clinical    Practice,   (April    1,   2015),    available    at

https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4437160/. The creation of aerosols in dentistry

is of even greater concern with COVID-19: “First, higher viral loads have been detected in nasal

passages and the upper respiratory tract of individuals infected with [COVID-19], which mean

coughs and sneezes may contain higher viral loads than its predecessor virus. Second, the potential

for individuals infected with [COVID-19] to shed and transmit the virus while asymptomatic is

much greater, and those in the latent stages of the disease often shed the virus at a higher

rate. Third—and most significantly—this new virus strain has been shown to be much more

efficient at traveling more considerable distances and becoming aerosolized.” Perio-Implant

Advisory, COVID-19 and the problem with dental aerosols (April 7, 2020), available at

https://www.perioimplantadvisory.com/periodontics/oral-medicine-anesthetics-and-oral-

systemic-connection/article/14173521/covid19-and-the-problem-with-dental-aerosols.

       36.     Beginning in March, 2020, the Centers for Disease Control and Prevention

(“CDC”) issued a series of interim guidance in the dental setting recommending the delay of

elective visits and procedures to protect patients, dentists and dental staff from community spread

of COVID-19.




                                               -7-
    Case: 1:20-cv-00517-MWM Doc #: 1 Filed: 07/02/20 Page: 8 of 21 PAGEID #: 8




       37.     On May 1, 2020, the Occupational Safety and Health Administration (“OSHA”)

also issued guidance for dentistry workers and employers recommending dentists keep their offices

closed to all but urgent and emergency procedures during the COVID-19 outbreak.

                                              OHIO

       38.     In response to the COVID-19 public health emergency, on March 9, 2020, the

Governor of Ohio, Mike DeWine, declared a “State of Emergency” throughout the State of Ohio

to control ingress and egress to and from property within the Commonwealth and the movement

of persons within it.

       39.     On March 16, 2020 the American Dental Association (“ADA”) “recognizing the

unprecedented and extraordinary circumstances dentists and all health care professionals face

related to growing concern over COVID-19” issued a recommendation that dentists nationwide

postpone elective procedures.

       40.     Also on March 16, 2020, the Ohio Dental Association (“ODA”) announced that

Governor DeWine has contacted them and has requested that elective procedures be rescheduled

to help combat the spread of COVID-19.

       41.     Thereafter, on March 17, 2020, the Director of the Ohio Department of Health (the

“Director”) ordered that all “non-essential surgeries and procedures [be] cancelled.” The Director

further stated that “[t]his Order shall remain in full force and effect until the State of Emergency

declared by the Governor no longer exists, or the Director of the Ohio Department of Health

rescinds or modifies this Order.” (“March 17 Order”).

       42.     On March 18, 2020, the ODA released updated guidance, acknowledging the

March 17 Order, and advising that “all dental practitioners [] defer all on-essential & elective

procedures with immediate effect.”



                                               -8-
    Case: 1:20-cv-00517-MWM Doc #: 1 Filed: 07/02/20 Page: 9 of 21 PAGEID #: 9




       43.        On March 19, 2020, the Small Business Administration issued Disaster Declaration

#16355 issuing a Declaration of an Economic Injury Disaster for the entire State of Ohio.

       44.        On March 22, 2020, the Director issued an Order closing all non-essential

businesses within the State of Ohio, including Plaintiff Swearingen’s business. Specifically, the

Executive Order, which became effective as of 11:59 p.m. on March 23, mandated that “[a]ll

businesses and operations in the State, except Essential Businesses and Operations as defined

below, are required to cease all activities within the State . . . .” Amy Action, “Director’s Stay at

Home         Order,”      (Mar.     22,     2020)     https://content.govdelivery.com/attachments

/OHOOD/2020/03/22/file_attachments/1407840/Stay%20Home%20Order.pdf (“Ohio Executive

Order”).


       45.        The Ohio Executive Order also mandated that “all individuals currently living

within the State of Ohio are ordered to stay at home or at their place of residence except as allowed

in this Order.”

       46.        As the March 17 Order was set to expire on April 6, 2020, on April 2, 2020, the

Director issued an updated Order to expand its duration through May 1. The Director again

mandated that all non-essential businesses or operations cease, and that residents must stay at home

during this time.

       47.        On April 27, 2020, during his daily press briefing, Governor DeWine announced

that dental offices may begin reopening on May 1, 2020.

       48.        Upon reopening, dental offices in Ohio must follow strict guidelines regarding

screening patients and mandating the use of severally limited Personal Protective Equipment

(“PPE”). Acknowledging that some offices may not open immediately due to the limited PPE,

ODA President Sharon K. Parsons stated that:


                                                -9-
   Case: 1:20-cv-00517-MWM Doc #: 1 Filed: 07/02/20 Page: 10 of 21 PAGEID #: 10




                I know there is still a large concern about procuring PPE to be able
                to reopen your office. It is important that our patients, our staff and
                ourselves are protected as we begin to reopen. The ODA is working
                with suppliers to do our best to make the necessary PPE available to
                our members.

Sharon     Parsons,     DDS,   “Dental   offices   can   reopen    May     1,”   (April   27,   2020)

https://www.cdc.gov/coronavirus/2019-ncov/symptoms-testing/symptoms.html.


                                         WEST VIRGINIA

         49.    In response to the COVID-19 public health emergency, on March 16, 2020, the

Governor of West Virginia, Jim Justice, declared a “State of Emergency” throughout the State of

West Virginia to control ingress and egress to and from property within the state and the movement

of persons within it.

         50.    On March 19, 2020, the Small Business Administration issued Disaster Declaration

#16354 issuing a Declaration of an Economic Injury Disaster for the entire State of West Virginia.

         51.    On March 23, 2020, Governor Justice issued Executive Order No. 9-20, which

mandated that residents of the State of West Virginia stay home unless the leaving the house for

an essential activity. One of the essential activities that would allow residents to leave their home

is to obtain “non-elective medical care and treatment,” thereby indirectly prohibiting elective

medical care. Executive Order No. 9-20 further mandated that all non-essential businesses

temporarily cease operations throughout the State.

         52.    On March 26, 2020, the West Virginia Department of Health and Human Resources

(“WV DOH”) released guidance that reiterated the Governor’s Executive Order No. 9-20 by

stating “[a]ll non-emergent, non-urgent in-person medical, surgical, dental, and any other health

care practice or procedure must have immediately ceased effective at 8 p.m. March 24, 2020.”




                                                - 10 -
   Case: 1:20-cv-00517-MWM Doc #: 1 Filed: 07/02/20 Page: 11 of 21 PAGEID #: 11




       53.        On March 31, 2020, Governor Justice issued Executive Order No. 16-20, which

mandated that “all elective medical procedures are hereby prohibited . . . this prohibition applies

equally to all types of elective medical procedures performed in hospitals, offices, and clinics

throughout the state.”

       54.        On April 3, 2020, the West Virginia Dental Association (“WVDA”) released

guidance that summarized the Governor’s prior Orders and stressed the importance of following

the same. The WVDA further restated that all elective medical procedures are prohibited until

further notice.

       55.        On April 26, 2020, President of the West Virginia Dental Board (“WV Board”),

Dr. Vince Veltri, on behalf of the West Virginia Dental COVID-19 Task Force, submitted

reopening guidelines to Governor Justice and requested that dental offices begin reopening on May

11, 2020.

       56.        On April 29, 2020, Governor Justice announced that outpatient health care

operations, including dental offices, may resume. The WV Board, however, required that dental

offices wait until May 11, and required them to follow guidelines such as pre-screening patients

and mandating the use of PPE.

       57.        Acknowledging that some offices may not open immediately due to the limited

PPE, Dr. Veltri stated that “[t]here are several offices around the state who are prepared (with

PPE), but there are a good amount, if not more than that, who are scrambling a bit.” Shauna

Johnson, “Training, PPE buys underway ahead of dental reopenings in West Virginia,” (May 1,

2020) https://www.cdc.gov/coronavirus/2019-ncov/symptoms-testing/symptoms.html.




                                              - 11 -
  Case: 1:20-cv-00517-MWM Doc #: 1 Filed: 07/02/20 Page: 12 of 21 PAGEID #: 12




                                        OTHER STATES

       58.      Most other states, including those in which the putative Class members reside

and/or do business, have issued similar compulsory shut-down orders for “non-essential”

businesses, or businesses deemed not to be “life sustaining.” Most other states, including those in

which the putative Class members reside and/or do business, have also issued directives from

public health officials curtailing non-urgent or non-emergent health care services.

       59.      The closure of all “non-life-sustaining businesses” evidences an awareness on the

part of both state and local governments that COVID-19 causes loss of or damage to property. This

is particularly true in places where in-person business is conducted, as the contact and interaction

necessarily incident to such businesses causes a heightened risk of the property becoming

contaminated.

       60.      For example, a New York City Executive Order entered on March 16, 2020

specifically acknowledged that: “[COVID-19] physically is causing property loss and damage.”

See https://www1.nyc.gov/assets/home/downloads/pdf/executive-orders/2020/eeo-100.pdf (last

accessed June 23, 2020).

       61.      Similarly, in a March 16, 2020 proclamation, the City of New Orleans

acknowledged COVID-19’s “propensity to attach to surfaces for prolonged periods of time,

thereby spreading from surface to person and causing property loss and damage in certain

circumstances.” See https://nola.gov/mayor/executive-orders/emergency-declarations/03162020-

mayoral-proclamation-to-promulgate-emergency-orders-during-the-state-of-emergency-due-to-

co/ (last accessed June 23, 2020).

       62.      In upholding the Governor of Pennsylvania’s Proclamation of a state-wide disaster

and the Executive Orders mandating the closure of businesses within Pennsylvania, the



                                               - 12 -
  Case: 1:20-cv-00517-MWM Doc #: 1 Filed: 07/02/20 Page: 13 of 21 PAGEID #: 13




Pennsylvania Supreme Court noted the significant risk of the spread of the COVID-19 virus, even

in locations where the disease has not been detected:

               Covid-19 does not spread because the virus is “at” a particular
               location. Instead it spreads because of person-to-person contact, as
               it has an incubation period of up to fourteen days and that one in
               four carriers of the virus are asymptomatic. Respondents’ Brief at 4
               (citing Coronavirus Disease 2019, “Symptoms,” CDC,
               https://www.cdc.gov/coronavirus/2019-ncov/symptoms-testing/
               symptoms.html (last accessed 6/23/2020)). The virus can live on
               surfaces for up to four days and can remain in the air within confined
               areas and structures. Id. (citing National Institutes of Health, “Study
               suggests new coronavirus may remain on surfaces for days,” (Mar.
               27,      2020)        https://www.nih.gov/news-events/nih-research-
               matters/study-suggests-new-coronavirus-may-remain-surfaces-
               days (last accessed 4/9/2020) and Joshua Rabinowitz and Caroline
               Bartman, “These Coronavirus Exposures Might be the Most
               Dangerous,” The New York Times (Apr. 1, 2020)
               https://www.nytimes.com/2020/04/01/opinion/coronavirus-viral-
               dose.html).

Friends of DeVito v. Wolf, ___ A. 3d ___, 2020 WL 1847100, *15-16 (Pa. April 13, 2020).

       63.     Because the COVID-19 virus can survive on surfaces for up to fourteen days, the

Pennsylvania Supreme Court ultimately concluded that “any location . . . where two or more

people can congregate is within the disaster area.” Id.

         Plaintiffs Submit a Claim Under Their “All-Risk” Policy, and Defendant Wrongly
                     Fails and Refuses To Honor Its Obligations Respecting Same

       64.     As a result of the orders, guidance and protocols issued by the Governor of Ohio,

the Director of the Ohio Department of Health, the ODA, the CDC and OSHA relating to the

Plaintiffs’ practice of dentistry (collectively the “Ohio Mandated Shutdown Rules”), the

Swearingen Covered Property effectively closed on March 17, 2020 for provision of elective

dental procedures with limited re-opening as of May 1, 2020 to provide clinically necessary

treatment in cases of non-urgent and non-emergent care.




                                               - 13 -
   Case: 1:20-cv-00517-MWM Doc #: 1 Filed: 07/02/20 Page: 14 of 21 PAGEID #: 14




       65.     As a result of the orders, guidance and protocols issued by the Governor of West

Virginia, the WV Board, WV DOH, WVDA, the CDC and OSHA relating to the Plaintiffs’

practice of dentistry (collectively the “WV Mandated Shutdown Rules,” or, collectively with the

Ohio Mandated Shutdown Rules, the “Mandated Shutdown Rules”), the Nickoles Covered

Property effectively closed on March 24, 2020 for provision of elective dental procedures with

limited re-opening as of May 11, 2020 to provide clinically necessary treatment in cases of non-

urgent and non-emergent care.

       66.     Plaintiffs have incurred, and will continue to incur, among other things, a

substantial loss of business income, including additional expenses covered under the Policies due

to the constraints to provide elective dental care to patients at the Covered Properties because of

the Mandated Shutdown Rules.

       67.     On March 23, 2020, Plaintiff Swearingen provided notice to Defendant of her claim

for the interruption to her business.

       68.     After an investigation by Defendant, Defendant ultimately responded to Plaintiff

Swearingen with a letter, dated May 20, 2020 (attached hereto as Exhibit C), indicating:

               As submitted, the claim involves the Novel Coronavirus known as
               SARS-CoV-2, which causes the viral infection known as COVID-
               19 (“Coronavirus”). The claim asserts a business income loss due to
               the shutdown of your practice as a result of the State of Ohio
               mandate to stop the spread of the Coronavirus. [Defendant] has
               determined that coverage is unavailable for the claimed loss.

                                               ***

               The [Defendant’s] policy provides coverage for direct physical loss
               or damage to Covered Property at the premises. This direct physical
               loss or direct physical damage must be to property at the covered
               premises. [Defendant’s] investigation has found no evidence of
               direct physical loss or damage to your premises. Similarly, there is
               no evidence of damage to property at other locations, precluding
               coverage for orders of civil authority.


                                              - 14 -
   Case: 1:20-cv-00517-MWM Doc #: 1 Filed: 07/02/20 Page: 15 of 21 PAGEID #: 15




Defendant incorrectly interprets “direct physical loss or damage to [the] premises” to exclude a

virus that does not cause a visible physical effect on the premises.

        69.     On June 6, 2020, Plaintiff Nickoles provided timely notice to Defendant of her

claim for the interruption to her business.

        70.     In a letter dated June 8, 2020 (attached hereto as Exhibit D), the Defendant

responded to Plaintiff Nickoles claim by stating:

                The “Business Income” and Extra Expense coverages provided
                under both of these forms require that there be direct physical loss
                or direct physical damage caused by a Covered Cause of Loss. This
                direct physical loss or direct physical damage must be to property at
                the covered premises. Without it, there can be no business income
                or extra expense coverage. Moreover, as stated, direct physical loss
                or damage generally means a physical effect on covered property,
                such as a deformation, permanent change in physical appearance or
                other manifestation of a physical effect. Your notice of claim
                indicates that your claim involves Coronavirus. However, the fact
                of the pandemic, without more, is not direct physical loss to property
                at the premises.

Based upon its improper interpretation that “direct physical loss or damage” is limited to a

“physical effect” on property, Defendant concludes its letter with a request for, inter alia,

“inspection reports and test reports referring to or relating to actual or suspected presence of

Coronavirus . . . .”

               Contrary To Defendant’s Position, Plaintiffs’ Losses Arise From
                             Direct Physical Loss Or Damage

        71.     Plaintiffs’ Covered Properties suffered “direct physical loss or damage” due to the

applicable state’s Mandated Shutdown Rules requiring Plaintiffs discontinue their primary use of

the Covered Properties. The Mandated Shutdown Rules, in and of themselves, constitute a

Covered Cause of Loss within the meaning of the Policies.




                                                - 15 -
   Case: 1:20-cv-00517-MWM Doc #: 1 Filed: 07/02/20 Page: 16 of 21 PAGEID #: 16




        72.    Alternatively, and to the extent the Mandated Shutdown Rules do not constitute a

Covered Cause of Loss within the meaning of the Policies, the COVID-19 public health emergency

and the ubiquitous nature of the COVID-19 virus caused a direct physical loss or damage to

Plaintiffs’ Covered Properties.

        73.    Further, and as an additional basis for coverage under the Policies, the ubiquitous

nature of the COVID-19 virus caused direct physical loss or damage to property other than

Plaintiffs’ Covered Properties, and such loss or damage resulted in an “action by civil authority”

prohibiting access to Plaintiffs’ Covered Properties, within the meaning of the Policies.


                              CLASS ACTION ALLEGATIONS


        74.    Plaintiffs brings this action individually and as a class action on behalf of the Class,

defined as follows:

               All policyholders in the United States who purchased commercial
               property coverage, including business or interruption income (and
               extra expense) coverage from Defendant and who have been denied
               coverage under their policy for lost business income after being
               ordered by a governmental entity, in response to the COVID-19
               pandemic, to shut down or otherwise curtail or limit in any way their
               business operations.

        75.    Excluded from the Class are Defendant and its officers, directors, legal

representatives, successors, subsidiaries, and assigns. Also excluded from the Class are any

judicial officer presiding over this matter, members of their immediate family, and members of

their staff.

        76.    The members of the Class are so numerous and geographically dispersed that

joinder would be impracticable. Class members are readily identifiable from information and

records in Defendant’s possession, custody, or control.




                                                - 16 -
   Case: 1:20-cv-00517-MWM Doc #: 1 Filed: 07/02/20 Page: 17 of 21 PAGEID #: 17




        77.       There is a well-defined community of interest in the common questions of law and

fact affecting the Class members. These common legal and factual questions include, but are not

limited to:

                  a.     whether Defendant owed coverage to Plaintiffs and the Class;

                  b.     whether any exclusions to coverage apply;

                  c.     whether Plaintiffs and members of the Class are entitled to damages and, if

so, the measure of such damages; and

                  d.     whether Plaintiffs and members of the Class are entitled to equitable,

declaratory and/or other relief, and if so, the nature of such relief.

        78.       Plaintiffs’ claims are typical of the claims of the absent class members and have a

common origin and basis. Plaintiffs and absent Class members are all injured by Defendant’s

refusal to afford the purchased coverage. Plaintiffs’ claims arise from the same practices and

course of conduct giving rise to the claims of the absent Class members and are based on the same

legal theories, namely the refusal to provide insurance coverage for the loss. If prosecuted

individually, the claims of each Class member would necessarily rely upon the same material facts

and legal theories and seek the same relief. Plaintiffs’ claims arise from the same practices and

course of conduct that give rise to the other Class members’ claims and are based on the same

legal theories.

        79.       Plaintiffs will fully and adequately assert and protect the interests of the absent

Class members and has retained Class counsel who are experienced and qualified in prosecuting

class action cases similar to this one. Neither Plaintiffs nor Plaintiffs’ attorneys have any interest

contrary to or conflicting with the interests of absent Class members.




                                                 - 17 -
  Case: 1:20-cv-00517-MWM Doc #: 1 Filed: 07/02/20 Page: 18 of 21 PAGEID #: 18




          80.   The questions of law and fact common to all Class members predominate over any

questions affecting only individual class members.

          81.   A class action is superior to all other available methods for the fair and efficient

adjudication of this lawsuit because individual litigation of the absent Class members’ claims is

economically infeasible and procedurally impracticable. Class members share the same factual and

legal issues and litigating the claims together will prevent varying, inconsistent, or contradictory

judgments, and will prevent delay and expense to all parties and the court system through litigating

multiple trials on the same legal and factual issues. Class treatment will also permit Class members

to litigate their claims where it would otherwise be too expensive or inefficient to do so. Plaintiffs

know of no difficulties in managing this action that would preclude its maintenance as a class

action.

          82.   Additionally, the prosecution of separate actions by individual Class members

would create a risk of inconsistent or varying adjudications with respect to individual Class

members that would establish incompatible standards of conduct for Defendant. Such individual

actions would create a risk of adjudications that would be dispositive of the interests of other Class

members and impair their interests. Defendant, through its uniform conduct, acted or refused to

act on grounds generally applicable to the Class as a whole, making declaratory relief appropriate

to the Class as a whole.

                                        COUNT I
                                   DECLARATORY RELIEF

          83.   Plaintiffs incorporate by reference each and every allegation set forth above.

          84.   The Declaratory Judgment Act, 28 U.S.C. § 2201(a), provides that in “a case of

actual controversy within its jurisdiction . . . any court of the United States . . . may declare the




                                                - 18 -
   Case: 1:20-cv-00517-MWM Doc #: 1 Filed: 07/02/20 Page: 19 of 21 PAGEID #: 19




rights and other legal relations of any interested party seeking such declaration, whether or not

further relief is or could be sought.” 28 U.S.C. § 2201(a).

        85.     An actual controversy has arisen between Plaintiffs and the Defendant as to the

rights, duties, responsibilities and obligations of the parties in that Plaintiffs contend and Defendant

disputes and denies that the Policies provide coverage to Plaintiffs for any current and future lost

business income, subject to the limit of liability, for the temporary suspension of Plaintiffs’

operations.

        86.     The Policies provide coverage for “direct ‘loss’ to Covered Property,” with “loss”

defined as “accidental physical loss or accidental physical damage.”

        87.     Plaintiffs’ loss of use, loss of access, and loss of functionality of the Covered

Properties when the Mandated Shutdown Rules made it unlawful for Plaintiffs to fully access, use,

and operate their business at each respective Covered Properties, constitutes a “loss” to the

Covered Properties under the Policies. Alternatively, the ubiquitous nature of the COVID-19 virus

caused a “loss” to the Covered Properties by preventing Plaintiffs from using the Covered

Properties for its intended purpose.

        88.     Additionally, the Mandated Shutdown Rules or, alternatively, the ubiquitous nature

of the COVID-19 virus, caused a “loss” to property other than the Covered Properties, thereby

invoking coverage under the Policies’ “Civil Authority” provision for “actual loss of ‘Business

Income’ . . . caused by action of civil authority that prohibits access to the ‘premises.’”

        89.     The Policies constitute a valid and binding agreement obligating the Defendant to

indemnify Plaintiffs for covered losses. Plaintiffs have substantially performed or otherwise

satisfied all conditions precedent to bringing this action and obtaining coverage pursuant to the




                                                 - 19 -
   Case: 1:20-cv-00517-MWM Doc #: 1 Filed: 07/02/20 Page: 20 of 21 PAGEID #: 20




Policies and applicable law, or alternatively, Plaintiffs have been excused from performance by

Defendant’s acts, representations, conduct, or omissions.

       90.     Defendant has failed to indemnify Plaintiffs for their covered losses.

       91.     No exclusion to coverage applies.

       92.     Plaintiffs have suffered and continues to suffer a covered loss under the Policies.

       93.     Plaintiffs, individually and on behalf of the Class, seek a Declaratory Judgment that

there is coverage for its business interruption losses under the Policies.

                                        COUNT II
                                   BREACH OF CONTRACT

       94.     Plaintiffs incorporate by reference each and every allegation set forth above.

       95.     Plaintiffs and Defendant entered into a contract of insurance; here, the Policies.

       96.     As an insurer, Defendant has a duty of good faith and fair dealing towards its

insureds, including the obligation to pay for the financial losses suffered by the Plaintiffs and

members of the Class because of the Mandated Shutdown Rules.

       97.     Plaintiffs and members of the Class had a reasonable expectation that the financial

losses suffered because of the Mandated Shutdown Rules would be covered under the Policies.

       98.     The Class members entered into a substantially identical policy with Defendant.

       99.     Under the Policies, Defendant agreed to indemnify Plaintiffs and the Class for their

business losses as a result of a covered loss.

       100.    Plaintiffs and the Class members suffered a covered loss under the Policies.

       101.    Plaintiffs and the Class members timely submitted a notice of claim and satisfied

all conditions precedent to receiving the coverage it purchased from Defendant.

       102.    Defendant breached its contract with Plaintiffs and the Class members by failing

and refusing to provide the contracted for coverage.


                                                 - 20 -
  Case: 1:20-cv-00517-MWM Doc #: 1 Filed: 07/02/20 Page: 21 of 21 PAGEID #: 21




       103.    Defendant’s breach of the contract has caused Plaintiffs and the Class to suffer

damages in the amount of their unreimbursed business losses or their limits of liability, whichever

is lower.


                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs herein pray as follows:

       1)      For a declaration that there is coverage under the Policies for the interruption to

Plaintiffs’ business and the associated business income lost therefrom;

       2)      For damages, costs and attorney’s fees; and

       3)      For such other relief as the Court may deem proper.

TRIAL BY JURY IS DEMANDED

Date: July 2, 2020                           /s/ Gary F. Lynch
                                             Gary F. Lynch
                                             Kelly K. Iverson (To be Admitted Pro Hac Vice)
                                             CARLSON LYNCH LLP
                                             1133 Penn Avenue, 5th Floor
                                             Pittsburgh, PA 15222
                                             P: (412) 322-9243
                                             F: (412) 231-0246
                                             glynch@carlsonlynch.com
                                             kiverson@carlsonlynch.com

                                             Howard M. Louik (To be Admitted Pro Hac Vice)
                                             LOUIK LAW OFFICES
                                             750 Washington Road, Unit 705
                                             Pittsburgh, PA 15228
                                             P: (412) 889-7541
                                             F: (412) 391-7310
                                             howard@louiklaw.net

                                             Counsel for Plaintiffs




                                              - 21 -
